Citation Nr: 0415843	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

.

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right knee 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of the 
left ankle.



ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from June 1983 to July 
1986.  

This case comes before the Board of Veterans' Appeals on 
appeal from a March 2003 decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO declined to 
reopen previous final decisions denying claims for service 
connection for right knee disability and arthritis of the 
left ankle.


FINDINGS OF FACT

1.  In September 2002, the Board denied a claim for service 
connection for disability of the right knee on the basis that 
there was no competent evidence that the veteran manifested a 
diagnosable disability of the right knee other than a 
congenital abnormality of bipartite patella.

2.  Additional evidence submitted since the Board's September 
2002 decision is not material as it does not competently 
address whether the veteran manifests a diagnosable 
disability of the right knee other than a congenital 
abnormality of bipartite patella.

3.  In September 2002, the Board denied a claim for service 
connection for arthritis of the left ankle on the basis that 
there was no competent evidence that the veteran manifested 
arthritis of the left ankle.

4.  Additional evidence submitted since the Board's September 
2002 decision is not material as it does not competently 
address whether the veteran manifests arthritis of the left 
ankle.





CONCLUSIONS OF LAW

1.  The Board's September 2002 decision denying service 
connection for a disability of the right knee is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100(a) 
(2003).

2.  The evidence added to the record subsequent to the 
Board's September 2002 decision is not new and material; the 
claim is not reopened.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159(a), 4.9 (2003).

3.  The Board's September 2002 decision denying service 
connection for arthritis of the left ankle is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100(a) 
(2003).

4.  The evidence added to the record subsequent to the 
Board's September 2002 decision is not new and material; the 
claim is not reopened.  38 U.S.C.A. §§ 1131, 1133, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to provide notice and assist

The veteran seeks service connected benefits.  Initially, the 
Board notes that the provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) are applicable to the claims on 
appeal.  Among other things, the VCAA provisions expand VA's 
notice and duty to assist requirements in the development of 
a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002).  VA has enacted regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his/her representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.  The CAVC had held that the 
section 5103 notice requirements apply to claims to reopen.  
Quartuccio, 16 Vet. App. at 187.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the RO provided the veteran a VCAA notice on 
January 29, 2003 which is prior to the initial AOJ decision 
made in March 2003.  At this time, the RO advised the veteran 
that the issue was whether new and material evidence had been 
presented to reopen his claims that were subject to previous 
final decisions.  This letter included highlighted sections 
entitled "What Must The Evidence Show To Establish 
Entitlement To The Benefit You Want," "What Information Or 
Evidence Do We Need From You," "What Can You Do To Help 
With Your Claim," and "When And Where Do You Send The 
Information Or Evidence."  In addition to advising him of 
the evidence and/or information deemed necessary to 
substantiate the claims, the RO also notified the veteran to 
"tell us about any 


additional information or evidence that you want us to try to 
get for you."  Based upon the above, the Board finds that 
the content requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the veteran's service medical records were 
associated with the claims folder prior to the filing of the 
claim.  The evidence of record prior to filing also included 
VA clinic records and two VA examination reports.  In a 
letter received February 28, 2003, the veteran advised the RO 
that the only new and material evidence available consisted 
of his lay descriptions of his disability.  There are no 
outstanding requests to obtain any other relevant records 
that are both identified and available.  VA has no duty to 
obtain medical examination or opinion where the claimant 
fails to provide evidence sufficient to reopen a claim.  
38 C.F.R. § 3.159(c)(4)(C)(iii) (2003).  

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that the duty to assist has also been satisfied in this case.

II.  Factual Summary

The RO has determined that the new and material standard 
applies to the veteran's claims for service connection for a 
disability of the right knee and arthritis of the left ankle.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. 


App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In September 2002, the 
Board denied claims for service connection for disability of 
the right knee and arthritis of the left ankle. That decision 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100(a) (2003).  The RO declined to reopen these claims 
in a March 2003 decision, and this appeal ensues from that 
decision.  The Board, therefore, agrees with the RO that the 
new and material standard must be applied to these claims.  
Barnett, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence before the Board in September 2002 included the 
veteran's service medical records reflecting his active 
service in the U.S. Army from June 1983 to July 1986.  There 
is no entrance examination of record.  A February 1985 annual 
examination indicated a "NORMAL" clinical evaluation of the 
"LOWER EXTREMITIES (Except feet)(Strength, range of 
motion)" without any report of left ankle or right knee 
symptoms.  In May 1985, he received emergency room treatment 
due to an inversion injury to the left ankle resulting in 
pain over the lateral ankle, swelling and painful motion.  An 
x-ray examination was negative for fracture, but the 
radiologist commented that "[o]ld avulsion fractures are 
noted of the talus and navicular bones."  A physician 
described the x-ray findings as significant for "previous 
osseous trauma to dorsal talonavicular joint" and "[o]ld 
avulsion fractures."  This injury was assessed as a Grade II 
ankle injury treated with ace wrap, a short leg cast (SLC), 
crutches, an ankle brace, strengthening exercises and a 
three-week profile.  He incurred another inversion injury to 
the left ankle in September 1985 which was assessed as 
minimal ligamentous stretch.  His activities were restricted, 
and his strengthening exercises were continued.  He was 
treated for a left ankle sprain/strain in November 1985 with 
rest, heat and Motrin.  On July 17, 1986, he elected to 
decline a separation examination.

The veteran's VA clinic records first reflect his complaint 
of left ankle and right knee pain in the late 1990's.  A 
September 1998 clinic record included an assessment of early 
osteoarthritis (OA) of the knees without reference to an x-
ray examination report.

The veteran submitted his initial application for service 
connection benefits in April 1999.  At that time, he 
described the nature of his injuries as follows:

"Problems with right knee - split knee cap - 
and left ankle - fractured ankle bone, 
arthritis, pain, swelling, was injured (fell) 
while training."
On VA joints examination in May 1999, the veteran gave a 
history of a falling injury in 1985, while stationed in 
Alaska, which resulted in casting of the left ankle and a 
right knee brace.  He could not recall whether x-ray 
examination was conducted at that time.  He continued to have 
pain, popping and cracking in the right knee.  His pain 
varied in intensity from an aching type of pain to a sharp 
pain which was increased after short periods of 
weightbearing.  On examination, he moved about the room 
without difficulty.  He right knee demonstrated range of 
motion from 0 to 125 degrees with some pain and guarding on 
testing.  There was a rather generalized tenderness to 
palpation about the knee, particularly near the 
patellofemoral joint.  No ligamentous instability was 
demonstrated.  An x-ray examination was significant only for 
a bipartite-type patella on the right.  There was no visible 
swelling of both ankles.  The left ankle had dorsiflexion 
with the knee in full extension and 10 degrees with the knee 
flexed and 90 degrees out.  Plantar flexion was 35 degrees.  
He had pain on motion.  There was tenderness to palpation 
which was somewhat generalized about the ankle.  He 
demonstrated a limp on the left, secondary to pain, with heel 
and toe walking.  He could only do a partial squat with 
complaints of pain.  An x-ray examination of the left ankle 
was significant only for an osteophyte at the talonavicular 
joint.  The examiner offered impressions of "1) Old right 
knee injury - x-ray evidence of bipartite patella - 
congenital versus traumatic.  2) Residuals of left ankle 
injury - x-rays reveal evidence of an osteophytes at the 
talonavicular joint - otherwise unremarkable x-ray."

In May 2002, the veteran underwent another VA joints 
examination with benefit of review of the claims folder.  At 
that time, he provided additional details of an initial left 
ankle injury in 1983 during basic training for which he did 
not seek treatment for fear of being pulled out of his 
training class.  He reinjured the ankle twice in 1985 with 
subsequent symptoms of pain on use and instability.  He 
indicated that 


right knee popping began at the same time of the falling 
injury in May 1985, but he denied symptoms of pain or 
swelling.  The examiner reported the following clinical 
findings and impressions:

PHYSICAL EXAMINATION:  General:  Well-
developed, well nourished, alert, 37-year-old 
black male.  Gait:  Normal.  Right knee:  The 
right knee has full extension and 130 degrees 
of flexion.  He has only 135 degrees of 
flexion in the asymptomatic left knee.  He is 
tender over the medial joint line.  He ha[s] 
no swelling, effusion, quadriceps atrophy, 
patellar instability, or retropatellar 
crepitation.  The collateral ligaments are 
stable to varus/valgus stress in extension and 
30 degrees of flexion.  The anterior drawer 
test, posterior drawer test, and Lachman test 
are negative.  He has no popliteal masses or 
tenderness.  Left ankle: The patient has no 
swelling or deformity in the left ankle.  He 
has 22 degrees of dorsiflexion and 40 degrees 
of plantarflexion.  He has 30 degrees of 
inversion and 20 degrees of eversion in the 
subtalar joint.  He is tender anterior to the 
lateral malleolus.  I can detect no talar tilt 
with varus/valgus stress.  The anterior drawer 
test is negative.  He has a good dorsalis 
pedis pulse.

X-RAYS:  Right knee:  A/P and lateral views of 
the right knee reveal a bipartite patella.  
The medial compartment is slightly narrower 
than the lateral compartment, but this is 
within the range of normal.  He has no 
osteophytes or subchondral sclerosis to 
suggest arthritic change.  Left ankle:  A/P, 
lateral, and oblique views of the left ankle 
reveal a tiny ossicle, less than 1 mm in 
diameter in the interval between the distal 
tibia and fibula.  This is indicative of old 
trauma, but of no clinical or prognostic 
significance.  He has no widening of the 
mortise, osteophytes formation, or subchondral 
sclerosis.  Osteophytes are noted on the 
dorsum of the talus with an old avulsion 
fracture on the dorsum of the navicula.  
(These were seen and reported on the x-ray of 
1985.)

IMPRESSION:

1.  Status post sprain, left ankle, without 
residual instability or osteoarthritis.
2.  Pain, right knee, with no objective 
evidence of organic pathology to explain it.  
A bipartite patella is a congenital 
abnormality not associated with symptoms.

COMMENTS:  A review of the C. file was made.  
All abnormal physical findings are noted in 
the physical examination.  I could detect no 
objective evidence of weakness in the ankle or 
knee.  Incoordination is not a function of the 
joints.  He demonstrated no evidence of it.  
Fatigability is vague and cannot be 
quantified.  I find no loss of motion due to 
the above.  I am unable to estimate the range 
of motion or functional capacity during a 
flare-up.

The radiologist interpretation of the x-ray examination of 
the right knee was significant only for the presence of a 
bipartite patella.  The left ankle was noted to have tiny 
spurs, or osteophytes, at the superior portion of the talus 
anteriorly and navicular bone posteriorly with normal left 
ankle mortis and normal bone density and trabecular pattern.

Additional statements from the veteran included his report 
that VA physicians had diagnosed him with osteoarthritis of 
the left ankle and right knee.  He was also told he had 
findings of bone spurs and worn out cartilage.  He attributed 
his symptoms of right knee cracking as well as pain of both 
the left ankle and right knee to his in-service injury in 
Alaska.

Evidence of record since the Board's September 2002 decision 
consists solely of the veteran's reiteration that his left 
ankle and right knee symptoms are attributable to his claimed 
in-service injuries.  He provided additional detail that he 
did not have symptoms of right knee popping prior to service, 
and denied knowledge of having a congenital condition of the 
knee.

III.  Applicable law and regulation

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

The veteran filed his claim in January 2003.  Effective 
August 29, 2001, VA revised the standard for the reopening of 
claims.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2003).  New and 
material evidence is defined as follows:

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to an 
unestablished fact necessary to substantiate 
the claim.  New and material evidence can be 
neither cumulative nor redundant of the 
evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

Id.  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. 
§ 1131 (West 2002).  Arthritis may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation 


from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1133 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2003).

IV.  Right knee disability

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining 
the issue at hand for the purposes of reopening a finally 
denied claim depends on what evidence was before the 
adjudicator when the final decision was made and the reasons 
that were given for the denial of the claim).  In the 
September 2002 decision, the Board denied a claim for service 
connection for disability of the right knee on the basis that 
there was no competent evidence that the veteran manifested a 
diagnosable disability of the right knee other than a 
congenital abnormality of bipartite patella.

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A congenital or developmental defect, absent, 
displaced or supernumerary parts are not considered diseases 
or injuries within the meaning of VA laws and regulations 
and, thus, are not subject to service connection.  38 C.F.R. 
§ 4.9 (2003).  However, service connection may be established 
for a superimposed injury on a congenital or developmental 
disorder.  VAOPGCPREC 82-90 (July 18, 1990).

In connection with the current appeal, the veteran has 
reiterated his belief that he manifests a current disability 
of the right knee that was first manifested in service.  This 
information is cumulative of information considered by the 
Board in its September 2002 decision.  He has added new 
statements that he had no knowledge of a congenital disorder 
of the right knee as well as a denial of knee popping prior 


to service.  None of this evidence is material to the issue 
at hand; the issue of the existence of a current disability 
of the right knee.  This is so because his well-intentioned 
lay belief, in and of itself, holds no probative value as to 
whether he manifests a current disability of the right knee 
as this is a matter requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2003).  See also Sanchez-Benitez v. West, 13 Vet. App. 283, 
285 (lay assertion of joint pain is not competent to 
establish a currently diagnosable orthopedic disability).  
The veteran's own lay assertions regarding his current 
diagnosis cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Accordingly, the Board finds that the claim 
cannot be reopened due to the absence of any material 
evidence submitted in support of the claim.

V.  Left knee arthritis

In the September 2002 decision, the Board denied a claim for 
service connection for arthritis of the left ankle on the 
basis that there was no competent evidence that the veteran 
manifested arthritis of the left ankle.  The evidence 
submitted in support to reopen the claim consists entirely of 
the veteran's reiterations that doctors have diagnosed him 
with early osteoarthritis of the left ankle.  This evidence 
is not new as it was an assertion previously considered by 
the Board in the September 2002 decision.  As indicated 
above, the veteran is not competent to offer his own self-
diagnosis of manifesting arthritis of the left ankle.  
38 C.F.R. § 3.159(a) (2003); Espiritu, 2 Vet. App. 492 
(1992); Moray, 5 Vet. App. at 214.  His lay recitation of 
what a doctor purportedly diagnosed is also not material as 
it is too attenuated and inherently unreliable as to hold any 
probative value, see Robinette v. Brown, 8 Vet. App. 69 
(1995); Warren v. Brown, 6 Vet. App. 4, 6 (1993), and refers 
to a medical assessment considered by the Board in September 
2002.  The claim, therefore, cannot be reopened due to the 
absence of evidence which is both new and material to the 
claim.




ORDER

The claim for service connection for a disability of the 
right knee is not reopened and the benefit sought on appeal 
is denied.

The claim for service connection for arthritis of the left 
ankle is not reopened and the benefit sought on appeal is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



